AMENDED AND RESTATEDCHANGE OF CONTROL AND SEVERANCE AGREEMENT THIS CHANGE OF CONTROL SEVERANCE AGREEMENT (this “Agreement”), is entered into as of this day of March, 2010, between Amtech Systems, Inc., an Arizona corporation (the “Company”), with offices at 131 South Clark Drive, Tempe, Arizona, and Robert T. Hass (the “Executive”). W I T N E S S E T H: WHEREAS, the Company and the Executive have entered into that certain Key Man Severance Agreement, dated October 1, 1999 and that certain Agreement, dated May 19, 1992; WHEREAS, the Company and the Executive entered into that certain Amended and Restated Change of Control and Severance Agreement, dated December 29, 2008 in order to amend the Employment Agreement to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended, and the final regulations issued thereunder (“Section 409A”); WHEREAS, the Company and the Executive desire to further amend the Amended and Restated Change of Control and Severance Agreement; and WHEREAS, the Board of Directors of the Company (the “Board”) has approved such amendment. NOW THEREFORE, in consideration of the mutual agreements, provisions and covenants contained herein, and intending to be legally bound hereby, the Company and the Executive do hereby agree as follows: Definitions. “Additional Terms” shall have the meaning set forth in Section 5 of this Agreement. “Board” shall mean the Board of Directors of the Company. “Business Combination” shall have the meaning set forth in Section 2(b)(iii) of this Agreement. “Cause” shall mean (i) the Executive’s willful, repeated or negligent failure to perform his duties to the Company and to comply with any reasonable or proper direction given by or on behalf of the Company’s Board of Directors and the continuation of such failure following twenty (20) days written notice to such effect, (ii) the Executive being guilty of serious misconduct on the Company’s premises or elsewhere, whether during the performance of his duties or not, which is reasonably likely to cause material damage to the reputation of the Company or render it materially more difficult for the Executive to satisfactorily continue to perform his duties and the continuation or a second instance of such serious misconduct following twenty (20) days written notice to such effect; (iii) the Executive being found guilty in a criminal court of any offense of a nature which is reasonably likely to materially adversely affect the reputation of the Company or to materially prejudice its interests if the Executive were to continue to be employed by the Company; (iv) the Executive’s commission of any act of fraud or theft involving the Company or its business, or any intentional tort against the Company; or (v) the Executive’s violation of any of the material terms, covenants, representations or warranties contained in this Agreement and failure to correct such violation within twenty (20) days after written notice by the Company. Notwithstanding the foregoing, “Cause” shall only be deemed to exist if it is so determined by a resolution duly adopted by the Board of Directors of the Company, at a duly noticed meeting at which the Executive and his counsel are first given the opportunity to address the Board with respect to such determination. “Change of Control” shall have the meaning set forth in Section 2(b) of this Agreement. “Company” shall have the meaning set forth in the preamble to this Agreement. “Disability” shall mean that the Executive, in the good faith determination of the Board of Directors of the Company, based on the advice of a qualified physician after a proper examination of the Executive, is unable to render services of the character necessary to perform his duties to the Company and that such inability (i) may be expected to be permanent, or (ii) may be expected to continue for a period of at least six (6) consecutive months (or for shorter periods totaling more than six (6) months during any period of twelve (12) consecutive months).
